

117 SRES 83 ATS: Expressing support for the designation of February 20 through February 27, 2021, as “National FFA Week”, recognizing the important role of the National FFA Organization in developing the next generation of leaders who will change the world, and celebrating 50 years of National FFA Organization Alumni and Supporters.
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 83IN THE SENATE OF THE UNITED STATESMarch 1, 2021Mr. Young (for himself, Mr. Coons, Mr. Barrasso, Mrs. Blackburn, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mrs. Capito, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Durbin, Mrs. Fischer, Mr. Grassley, Mr. Hagerty, Ms. Hassan, Mr. Hawley, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Kelly, Mr. King, Mr. Lankford, Mr. Luján, Ms. Lummis, Mr. Marshall, Mr. Merkley, Mr. Moran, Mr. Risch, Mr. Romney, Mr. Rounds, Mr. Rubio, Mr. Scott of South Carolina, Ms. Smith, Ms. Stabenow, Mr. Thune, Mr. Tillis, Mr. Tuberville, Mr. Warnock, Mr. Wicker, and Mr. Scott of Florida) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of February 20 through February 27, 2021, as National FFA Week, recognizing the important role of the National FFA Organization in developing the next generation of leaders who will change the world, and celebrating 50 years of National FFA Organization Alumni and Supporters.Whereas the National FFA Organization (referred to in this preamble as the FFA) was established in 1928;Whereas the mission of the FFA is to make a positive difference in the lives of students by developing their potential for premier leadership, personal growth, and career success through agricultural education;Whereas the FFA has 760,113 members in 8,739 chapters in all 50 States, Puerto Rico, and Washington, DC;Whereas the FFA welcomes all students;Whereas more than 13,000 FFA advisors and agricultural education teachers deliver an integrated model of agricultural education, providing students with an innovative and cutting-edge education;Whereas 2021 marks 50 years of FFA Alumni and Supporters;Whereas there are more than 8,000,000 FFA alumni worldwide; andWhereas members of the FFA will celebrate National FFA Week during the week of February 20 through February 27, 2021: Now, therefore, be itThat the Senate—(1)supports the designation of February 20 through February 27, 2021, as National FFA Week;(2)recognizes the important role of the National FFA Organization in developing the next generation of leaders who will change the world; and(3)celebrates 50 years of National FFA Organization Alumni and Supporters.